252   .




OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
          80 eonour ln onr opinion that        tha 06unt~ lo liable
to tlw pemonoa~ oohooI turd for the lorr lruklned on thee*
boadoi ma       Uaabk portloa OS ha-t. 0, 600. 6 0-C thr          aon-
ltltutAo n 1 8e ea r M d’tlno a b lg u o uo To
             -!i                            . q.uote fr o m th lo lw-
tion the follmlng1 %aid lodo, and the rooeedotherwr,
uhon #old, olmll bo h.Ld @f laU ooontloo 8fone lo a truot
for t&o benef'itof publio oohoelo thorebtoald procwdo to
ba lav*o;kd in bola of the unltrd Meter, tho state of TJuo
or oountlerln oaf6 otate, OF in rush otboc ooovrltieo, and
u nderluoh reotrletlenoao my be preootlbd by 1-j acrdthe
oomtieo owl be n~ponoiple for til lnroOtnsntr.a

              Artlola   W,   Revlrad   Cipil   Statuko   of Texao,   reodo
a0 follouo:
          “%o hwtmt nr r l  J
                            *ll or dl6poreor 8x4 len&I
       gnntml to it Tor eduoation&
       yo~o;a~      bo prooldad b
                 oi --tiJ# Md        proorrda of any
     bona or lnwrparnted oltlu M4 LtAo,                                         and
             euohoouatyalowuatrtu*fortho
                      ~POO laheolo therein, only                                              .
                         to w we4 nn4 lp o n4 d
     r r m\a r llp .

            The
              0la enin th e
                          c ueo r o o uua ocount
                                             h e ,lt nl.,
(r .      et l! .,
   0ur k 8,      IbS 8a T..am;                                OLted     by youa ok g08 t&
lar In the felloubg l.nngwgoa
        ‘(6) deotioa 6, A& 7,’& the oonotitt+
     tion, 00 iu u rpprpoabk, ymvi6wt 'Axa
     lnnd.8 &rutotoro                 or   herenfta              gmnbd        to the
     o evir oountiao
            nl                        o fth iolta $ fo
                                                    o rlduo ntlo a -
     el purpooe0,             are of r-S                  the pmport7  of raid
     wUdleOr             rUp8tlW,Jo                   w    Uhioh %hey mire
     -to&                ~4   tltlo        thooeto lo vooted ia oai4
     eount1ro  uk no
                   d l4 ler opeo o o eo o ofo
                                            r ua
                                              n itn-
     tlo no h Jlever ba lvallbbk rg*lnot tb title




     aaid       wuntko          alalu       u    a    truot       r0r    tu    benefLt
     0rpubu0              00h0a0        t;brrdttj          0adp~0000bt0                  b0
     lnvooted la bon40 ei* the vialted8tak0,                                     t2m
     Uta ko fTo x u ,  er oountleoin o nld      ltnto, o r
     inr ueh o fb r or wwltl.eo  nndo a b ol,   wh rmstrle-
                          @ er a 0 k4 qlnlt#  na dtho lounty
     tzzxKz             b a aia @nilinYootmMto;       th o
     lahrrot   ta o no nnd o th+r  r eTo a oue   x l$ w
                                                      onp t
     p r ~lml, o h llk lvnllnb l~        la d.9 y g llg
     o fthio lootLon o fua oConotltutlon        a & b
     ernirO0t,, it m      t0 W) th0t tb0 ror30mt20w
       oourt of tie oount7,in maIcingan Lnvo8tam-h
       of the proooedo%horolnopoolfled,uust sot
       ln a judiohl or Quo.01Ju4udal oapoitf. The
       wunty for uh+h that 8ot l&do tho pro6wdo
       u ui TWO      t&l&* mid tbo inrootabrrtthere-
       of lntha loourlt&o rmmIiIl tha GanAUtutlan
       or oUmrul80~  u Iry be pr&arlbed  by law, IWO-
       eoou      lxvolno aa uweloo of +&pwat    ala
       dfaora3 ona T&mooutatleo@loo, br the l
       temo     o f th e Oowtltutlon, uo
                                     bupowlb Tztr                         .
       all lnvortaonta.'Am rllogod,aad ao ohomn in
       the oourt~0fladingr,t!aa &oolonero~    wurt
       SrantLu totlxm approprirtvdto fibagenonl
       ~00.0r     000mdw   CO-to   lp00iti0d   0~   0r   th0




          II. hare boon unable to find    caSO8 holdlrq:to the
oontr     en4 theroforo~advloo  you that
                                       Yn our opinoonReyua
      "i l li8bla to the pe zmmoat lohool fund of the county for
c o unty
tbo loro luoWn.6 by tint fund on the City of E8otlandbonda.




                                                               Amdrtant
QPb0